DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/20 has been entered. 
Election/Restrictions
Claims 4-5 remain withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites (see the part of claim 1 on pg. 3 at lines 1-3) that the stator holder is configured to be formed of “a non-magnetic compound material comprising aluminum.” However, there is no support for the stator holder being made of such a material, meaning claim 1 contains new matter.

Claim 9 contains new matter for substantially the same reason as claim 1.

Claims 3, 7-8, 11, 13-20 and 23 each contain new matter for depending from one of claims 1 and 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-9, 11, 13-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 1 recites (lines 13-15) that the first and second stators are secured to the inner surface of the case housing “to allow the sensing unit to accurately detect the magnetic field.” However, the specification provides no guidance for determining the degree of accuracy required in order for the claimed sensing to be “accurate,” which is a term of degree. Therefore, the scope of the claim is indefinite (MPEP 2173.05(b)(I)).
For the purpose of examination, it will be interpreted that the sensing is accurate if the device is operable/functional.
Claim 1 further recites (see the portion of claim 1 at line 1 on pg. 3) “the stator holder is configured to be formed of a non-magnetic aluminum material...” The phrase “configured to be formed” appears to recite that the stator holder is not yet formed of the claimed material, but will be at some later point in time. This contradicts the specification, which states that the stator holder may be made of (i.e. is made of) aluminum material. Additionally, it is unclear how the stator holder could be made of a different material at a later point in time. Therefore, claim 1 is further indefinite.
For the purpose of examination, it will be interpreted that the stator holder is formed of the non-magnetic aluminum material.

Claim 9 is indefinite for substantially the same reasons as claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 7-9, 11, 13-20 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae et al. (WO 2009035266 A2, hereinafter Bae; note that all references are made to US 20100319466 A1 as an equivalent) in view of Hayashi et al.  (US 20050109584 A1, hereinafter Hayashi) and Pattok et al. (US 20040250631 A1, hereinafter Pattok).
As to claim 1, Bae teaches a torque measuring device, the torque measuring device comprising: 
a case housing 110 comprising a first case 111 and a second case 115 interconnected with the first case; 
a stator holder 210, 212 (fig. 2) disposed in the case housing 110; 
a stator 310, 310 fixed at a surface of the stator holder 210, 212 and comprising a first stator 310 and a second stator 310 (fig. 2 shows they are both each labeled 310), 
wherein the first and second stators 310, 310 each has a ring-shaped stator body 311 and a plurality of stator teeth 313 that collect magnetic flux (¶34 teaches that the 
a magnet 120 secured at the periphery of a magnet holder 130, the magnet being inserted into the stator holder 210, 212 and arranged opposite to the stator teeth (as taught by ¶29) formed at an inner surface of the stator holder at a predetermined distance (fig. 1 and ¶29), wherein the magnet holder 130 is secured by a shaft (input shaft, ¶30); 
a sensing unit 140 detecting a magnetic field generated between the stators and the magnet (¶34), wherein the first and second stators 310, 310 are secured to an inner surface of the case housing 110 (fig. 1 and ¶28) to allow the sensing unit to accurately (the sensing is accurate in that the prior art device is considered operable and successfully detects the magnetic field for torque detection) detect the magnetic field generated; and 
a collector 150 disposed in the case housing (see fig. 1) and configured to focus the magnetic field (¶35); 
wherein the stator holder 210, 212 comprises a shaft fixture 212 (¶31) and a stator fixture 210 for coupling the first and second stators 310, 310 at opposite ends of the stator fixture 210; 
wherein the stator fixture 210 and the shaft fixture 212 are integrally formed with the stator holder 210, 212; 
wherein the stator fixture 210 comprises an upper accommodation unit and a lower accommodation unit (i.e. respective portions of the stator fixture that 
wherein each of the accommodation units accommodates each of the stator bodies 311, 311 at a distal end of a periphery of the corresponding stator body (see fig. 2); and 
wherein the stator fixture 210 comprises a plurality of insertion holes 215, and wherein each of the plurality of insertion holes has a predetermined position for a stator tooth 313 of the first stator to be inserted. 
Bae does not teach wherein the two accommodation units are protrusively formed,
wherein the stator holder is configured to be formed of a non-magnetic aluminum material or a non-magnetic compound material comprising aluminum such that leaking of the magnetic flux of the stator teeth is inhibited;
wherein the stator fixture comprises an upper part having a cylindrical shape extended from a top surface of the upper accommodation unit and the shaft fixture is formed with a cylindrical shape extended from an inner lateral surface of the upper part of the stator fixture, the upper part of the stator fixture having a diameter smaller than a diameter of the upper accommodation unit and the shaft fixture having a diameter smaller than that of the upper part of the stator fixture,
wherein the upper part comprises a first notch formed with a rectangular shape, and
wherein the shaft fixture comprises a second notch formed with a semicircular shape.

Bae further teaches, in an alternate embodiment (fig. 7), wherein the two accommodation units are protrusively formed (the stator fixture 260 is formed such that its accommodation units have protrusively formed rims 265 and the stators have pins 367 that are bent to engage the rims 265 - ¶55).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Bae such that the two accommodation units are protrusively formed (and the stators have the pins) as taught by Bae’s alternate embodiment since such a modification would be a simple substitution of one method of engaging the stators with the stator fixture for the predictable result that the stators are still securely held onto the stator fixture.
Bae as modified still does not teach wherein the stator holder is configured to be formed of a non-magnetic aluminum material.
Hayashi teaches a turning angle detector (¶43) comprising a stator holder 152 and stator 150, wherein the stator holder 152 is configured to be made of non-magnetic aluminum (¶43; when the modified Bae is further modified in view of Hayashi leaking of the magnetic flux of the stator teeth is inhibited due to the stator holder being made of aluminum, in a similar manner to the instant disclosed invention). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Bae as modified such that the stator holder is configured to be formed of a non-magnetic aluminum material as taught by Hayashi since such a modification would be a simple substitution of stator holder material for 
Bae as modified still does not teach wherein the stator fixture comprises an upper part having a cylindrical shape extended from a top surface of the upper accommodation unit and the shaft fixture is formed with a cylindrical shape extended from an inner lateral surface of the upper part of the stator fixture, the upper part of the stator fixture having a diameter smaller than a diameter of the upper accommodation unit and the shaft fixture having a diameter smaller than that of the upper part of the stator fixture,
wherein the upper part comprises a first notch formed with a rectangular shape, and
wherein the shaft fixture comprises a second notch formed with a semicircular shape.
[AltContent: arrow][AltContent: textbox (N1)][AltContent: ][AltContent: textbox (UAU)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (UP)]
    PNG
    media_image1.png
    308
    419
    media_image1.png
    Greyscale

[AltContent: textbox (Semicircular shape)][AltContent: arrow][AltContent: arrow][AltContent: textbox (N2)][AltContent: textbox (GR)][AltContent: arrow][AltContent: arrow][AltContent: textbox (SF)][AltContent: textbox (TS)][AltContent: arrow]
    PNG
    media_image1.png
    308
    419
    media_image1.png
    Greyscale

Pattok teaches wherein the stator fixture 72 comprises an upper part UP (fig. 2D above) having a cylindrical shape extended from a top surface TS (fig. 2D above) of the upper accommodation unit UAU (fig. 2D above) and the shaft fixture SF is formed with a cylindrical shape extended from an inner lateral surface of the upper part UP of the stator fixture 72, the upper part UP of the stator fixture having a diameter smaller than a diameter of the upper accommodation unit UAU and the shaft fixture SF having a diameter smaller than that of the upper part UP of the stator fixture,
wherein the upper part UP comprises a first notch N1 (fig. 2d above) formed with a rectangular shape (the first notch is substantially rectangular), and
wherein the shaft fixture comprises a second notch N2 (fig. 2d above) formed with a semicircular shape (as pointed out in fig. 2d above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Bae as modified wherein the stator fixture comprises an upper part having a cylindrical shape extended from a top surface of the upper accommodation unit and the shaft fixture is formed with a cylindrical shape 
If Applicant does not agree that Pattok’s first notch is formed with a rectangular shape, such a difference between the claimed invention and prior art device would have been obvious to one of ordinary skill in the art.
While the first notch is shown in instant figs. 4-5, the written description does not describe the first notch. Therefore, the disclosure provides no evidence that the shape of the first notch is significant. It has been held that a mere difference in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed shape was significant. See MPEP 2144.04 (IV)(B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Bae as modified such that the first shape is rectangular since such a modification would have been a mere change in the 

As to claim 9, Bae teaches a device, the device comprising: 
a first shaft (input shaft; not shown - ¶30) connected to a steering wheel (¶30; while Bae refers to the front wheel of the vehicle as the “steering” wheel, the first shaft is still connected to this wheel since it provides steering input for the wheel, and because they are connected together as parts of the same apparatus); 
a second shaft (unshown output shaft - ¶30) connected to the first shaft (since they are connected for providing steering, and are connected as parts of the same apparatus); 
a case housing 110 comprising a first case 111 formed with a first through hole 112 to pass the first shaft (¶30) and a second case 115 interconnected with the first case 111 and formed with a second through hole to pass the second shaft (¶31); 
a stator holder 210, 212 (fig. 2) disposed in the case housing 110; 
a stator 310, 310 fixed at a surface of the stator holder 210, 212 and comprising a first stator 310 and a second stator 310 (fig. 2 shows they are both each labeled 310), 
wherein each of the first and second stators 310, 310 has a ring-shaped stator body 311 and a plurality of stator teeth 313 that collect magnetic flux (¶34 teaches that the stators 310, 310 generate a magnetic field, meaning a plurality of the stator teeth 313 collect magnetic flux) and are formed at an inner circumferential surface of each stator body; 

a sensing unit 140 disposed at an inner surface of the case housing 110 and detecting a magnetic field generated between the first and second stators and the magnet (¶34), wherein the first and second stators 310, 310 are secured to an inner surface of the case housing 110 (fig. 1 and ¶28) to allow the sensing unit to accurately (the sensing is accurate in that the prior art device is considered operable and successfully detects the magnetic field for torque detection) detect the magnetic field generated; and 
a collector 150 disposed in the case housing (see fig. 1) and configured to focus the magnetic field (¶35); 
wherein the stator holder 210, 212 comprises a shaft fixture 212 (¶31) and a stator fixture 210 for coupling the first and second stators 310, 310 at opposite ends of the stator fixture; 
wherein the stator fixture 210 and the shaft fixture 212 are integrally formed with the stator holder 210, 212; 
wherein the stator fixture 210 includes an upper accommodation unit and a lower accommodation unit (respective portions of the stator fixture that accommodate the stators as shown in fig. 2) formed at each distal end of the periphery thereof, 

wherein the stator fixture 210 comprises a plurality of insertion holes 215, and wherein each of the plurality of insertion holes has a predetermined position for a stator tooth 313 of the first stator to be inserted. 
Bae does not teach wherein the two accommodation units are protrusively formed.
Bae further teaches, in an alternate embodiment (fig. 7), wherein the two accommodation units are protrusively formed (the stator fixture 260 is formed such that its accommodation units have protrusively formed rims 265 and the stators have pins 367 that are bent to engage the rims 265 - ¶55).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Bae such that the two accommodation units are protrusively formed (and the stators have the pins) as taught by Bae’s alternate embodiment since such a modification would be a simple substitution of one method of engaging the stators with the stator fixture for the predictable result that the stators are still securely held onto the stator fixture.
Bae as modified still does not teach wherein the stator holder is configured to be formed of a non-magnetic aluminum material or a non-magnetic compound material comprising aluminum such that leaking of the magnetic flux of the stator teeth is inhibited.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Bae as modified such that the stator holder is configured to be formed of a non-magnetic aluminum material as taught by Hayashi since such a modification would be a simple substitution of stator holder material for another so that relative motion between the stators and rotor can be detected with good precision (¶43, Hayashi).
Bae as modified still does not teach wherein the stator fixture comprises an upper part having a cylindrical shape extended from a top surface of the upper accommodation unit and the shaft fixture is formed with a cylindrical shape extended from an inner lateral surface of the upper part of the stator fixture, the upper part of the stator fixture having a diameter smaller than a diameter of the upper accommodation unit and the shaft fixture having a diameter smaller than that of the upper part of the stator fixture,
wherein the upper part comprises a first notch formed with a rectangular shape, and
wherein the shaft fixture comprises a second notch formed with a semicircular shape.

wherein the upper part UP comprises a first notch N1 (fig. 2d above) formed with a rectangular shape (the first notch has a substantially rectangular shape), and
wherein the shaft fixture comprises a second notch N2 (fig. 2d above) formed with a semicircular shape (as pointed out in fig. 2d above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Bae as modified wherein the stator fixture comprises an upper part having a cylindrical shape extended from a top surface of the upper accommodation unit and the shaft fixture is formed with a cylindrical shape extended from an inner lateral surface of the upper part of the stator fixture, the upper part of the stator fixture having a diameter smaller than a diameter of the upper accommodation unit and the shaft fixture having a diameter smaller than that of the upper part of the stator fixture, wherein the upper part comprises a first notch formed with a rectangular shape, and wherein the shaft fixture comprises a second notch formed with a semicircular shape as taught by Pattok since such a modification minimizes the amount of material used to make the stator fixture (Bae never shows a clear view of the outside of its shaft fixture, so it may not use a configuration that 
If Applicant does not agree that Pattok’s first notch is formed with a rectangular shape, such a difference between the claimed invention and prior art device would have been obvious to one of ordinary skill in the art.
While the first notch is shown in instant figs. 4-5, the written description does not describe the first notch. Therefore, the disclosure provides no evidence that the shape of the first notch is significant. It has been held that a mere difference in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed shape was significant. See MPEP 2144.04 (IV)(B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Bae as modified such that the first shape is rectangular since such a modification would have been a mere change in the shape of the first notch with the predictable result that the torque measuring device still successfully measures torque.

As to claims 3 and 11, Bae teaches wherein the stator fixture 210 further comprises tooth insertion holes 215 distantly formed at a predetermined space in a peripheral direction of each of the accommodation units. 

As to claims 7 and 13, Bae as modified teaches wherein the stator holder 210, 212 (Bae) is manufactured by a die casting method (in light of the teachings of Hayashi, 

As to claims 8 and 20, Bae teaches wherein each of the stator teeth 313 of the first stator 310 is meshed with a corresponding stator tooth 313 of the second stator 310 in a predetermined position through a corresponding one of the insertion holes 215. 

As to claims 14 and 17, Bae as modified teaches wherein each of the stator bodies 311 (Bae fig. 2) of the first 310 (Bae fig. 2) and the second stator 310 (Bae fig. 2) is formed with a plurality of fixing pins 367 (Bae fig. 7) at a predetermined space. 

As to claim 15 and 18, Bae as modified teaches wherein each of the plurality of fixing pins 367 (Bae) is bent (¶55; note also that the fixing pins are capable of being bent, so reciting when happens to them, i.e. bending, can be considered intended use) to be accommodated at a periphery of the stator holder. 

As to claim 16 and 19, Bae teaches wherein the first 111 and second 115 cases are interconnected to have a space therebetween (for holding the stators, magnet, etc.). 
[AltContent: arrow][AltContent: textbox (CP)]
    PNG
    media_image2.png
    577
    444
    media_image2.png
    Greyscale

As to claim 23, Bae as modified teaches a central portion CP (fig. 7 of Bae; fig. 2 of Bae was modified in view of Bae’s fig. 7, in the rejection of the claim 1, so that the stator fixture would have protrusive accommodation units, resulting in a thin central portion CP) disposed between the upper accommodation unit and the lower accommodation unit, wherein a diameter of the central portion is smaller than a diameter of the upper accommodation unit or a diameter of the lower accommodation unit (as shown in fig. 7 of Bae above).
Response to Arguments
Applicant’s arguments with respect to Wiese have been considered but are moot in view of the new ground(s) for rejection.
Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive. 
Applicant argues (pgs. 7-8) that Bae does not teach the claimed non-magnetic aluminum material.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Bae was not relied on for teaching the claimed material. When Bae is modified in light of Hayashi’s teaching of an aluminum stator holder, the claimed material is taught.

Applicant argues (pg. 8) that Bae allegedly does not teach 
“a stator fixed at a surface of the stator holder and comprising a first stator and a second stator, that the first and second stators each have a ring-shaped stator body and a plurality of stator teeth that collect magnetic flux and are formed at an inner circumferential surface of the stator body; a magnet secured at the periphery of a magnet holder, the magnet being inserted into the stator holder and arranged opposite to the stator teeth formed at an inner surface of the stator holder at a predetermined distance, that the magnet holder is secured by a shaft; a sensing unit detecting a magnetic field generated between the stators and the magnet, that the first and second stators are secured to an inner surface of the case housing to allow the sensing unit to accurately detect the magnetic field generated.”
Applicant’s argument is not persuasive. Applicant fails to articulate why Bae allegedly does not teach the features above. Furthermore, Bae does indeed teach these features as shown in the rejections of claims 1 and 9 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.C.P./           Examiner, Art Unit 2853                                                                                                                                                                                             
/JILL E CULLER/           Primary Examiner, Art Unit 2853